as a whole must be sent to the arbitrator. Rent-A-Ctr., W., Inc. v. Jackson,
                       561 U.S. 63, 70-71 (2010): Buckeye Check Cashing, Inc. v. Cardegna, 546
U.S. 440, 445-46 (2006). Wilson argues that the brevity of the arbitration
                       clause makes it unenforceable, but the details, once an agreement to
                       arbitrate is shown, are supplied by the relevant state and federal statutes.
                       See NRS 38.222-38.247; 9 U.S.C. §§ 5-13, 16 (2012). Thus, Wilson did not
                       establish a defense to enforcement of the valid arbitration clause.   Gonski
                       v. Second Judicial Dist. Court, 126 Nev. „ 245 P.3d 1164, 1169
                       (2010). The clause must be enforced and the claims against Affinity sent
                       to arbitration. Accordingly, we
                                      ORDER the judgment of the district court REVERSED AND
                       REMAND this matter to the district court for proceedings consistent with
                       this order.'




                                                           Saitta



                             'We do not address Affinity's argument that the district court erred
                       in denying its motion for a more definite statement of Wilson's claims.
                       Although, as happened here, a party may appeal the order denying
                       reconsideration of the order denying the motion to compel arbitration, this
                       does not render immediately appealable everything moved for in the
                       reconsideration motion, such as Affinity's motion for a more definite
                       statement. NRS 38.247(1)(a); NRCP 54(a), 59(e); NRAP 4(a)(4)(C). In any
                       event, as the claims against Affinity must be sent to arbitration, this issue
                       is moot.



SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    tAlpt94
                 cc:   Hon. Adriana Escobar. District Judge
                       Carolyn Worrell, Settlement Judge
                       Law Firm Express
                       Lovato Law
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e